706 N.W.2d 742 (2005)
PEOPLE v. HOUGH.
No. 128855.
Supreme Court of Michigan.
December 15, 2005.
Application for leave to appeal.
SC: 128855, COA: 258230.
On order of the Court, the application for leave to appeal the May 19, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Allegan Circuit Court for a determination of whether defendant was on parole when incarcerated on the instant charge, or whether he was entitled to sentence credit under MCL 769.11b between June 17, 2004 and August 20, 2004, and for correction of the presentence report to accurately reflect the number of defendant's convictions and defendant's parole status, if necessary. In all other respects leave to appeal is DENIED because we are not persuaded that the questions presented should be reviewed by this Court.
We do not retain jurisdiction.